DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election without traverse of Group I, Claims 1-13 in the reply filed on January 18, 2021 is acknowledged.  
Claims 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 18, 2021.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the limitations of claims 5-8 are originally presented but lack proper antecedent basis to the specification.  

Claim Objections
Claims 1, 2, 4 and 13 are objected to because of the following informalities:  Claims 1, 2, 4 and 13 recite the term, “white OPC clinker” and “white OPC.”  While it is .  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 13 recite the limitation, “low un-bound water content.”  This limitation is a relative term that has not been defined by the claims nor specification.  As such, what could be construed as “low” unbound water content is subjective, thus making the scope of the claim unclear.  Claim 10 also recites the term “low water content,” and is thus rejected for the reasons similarly discussed above with respect to claim 1.
Claim 2 recites the limitation, “the block,”; claims 3, 5-9 recite “the cement body”; claims 10-12 recite, “the body.”  These limitations are seen to lack proper antecedent basis as claim 1, recites “at least one oil-permeable cement body” and therefore also 
Claim 2 recites, “wherein the block has been hydraulically hardened from >50wt% of (i) white OPC clinker, (ii) white OPC or (iii) a mixture of white OPC clinker and white OPC.”  This limitation is unclear as to whether it is intended to refer to the composition of the paste or that of the block.  That is, does the paste comprise >50wt% of the OPC, clinker or mixtures thereof, or does the block itself comprise more than 50wt% of the OPC, clinker or mixtures thereof?  As such, the above limitation lacks proper antecedent basis.   Additionally, the above limitation is not clear as to whether the phrase “>50 wt% of” is only modifying “(i) white OPC clinker” or all of “(i)”, “(ii)” and “(iii)”.  The limitation is also unclear as to whether the weight percent is based on the block(s) or the paste.  The limitation is also unclear as to whether it is intending to refer back to the white OPC, white OPC clinker and mixtures thereof as recited in claim 1, or whether the claim is referring to additional white OPC, white OPC clinker or mixtures thereof.  
Claims 3 and 8 recite the limitation “about.”  The term “about” is a relative term which makes the scope of the claim unclear, as “about” has not been defined by the claims nor specification.
Claim 4 recites, “from >50wt%.”  The limitation is unclear as to whether the weight percent is based on the block(s) or the paste.
Claim 4 further recites, “the paste has been hardened from >50wt% of a mixture of white OPC clinker and white OPC.”  This is not seen to be consistent with the claim from which it depends, because claim 1 recites that the cement body has been comprising white OPC clinker, white OPC or a mixture thereof.   This rejection can be overcome by amending the above claim language to indicate that the paste comprises >50wt% of a mixture of white OPC clinker and white OPC.
Claim 5-8 recite, respectively, “17.5-32.5wt% cement based on the combined weight of cement and clinker”; “20-30wt% cement based on the combined weight of cement and clinker”; 23-27wt% cement based on the combined weight of cement and clinker”; “about 25wt% cement based on the combined weight of cement and clinker”; “the cement”  The term “cement” in the above limitations lacks proper antecedent basis, as it is unclear as to whether it is referring to “white ordinary Portland cement” and/or “white ordinary Portland cement clinker.”  The term “clinker” also lacks antecedent basis, as it is unclear as to whether it is referring to any clinker or specifically to the white ordinary Portland cement clinker as recited in claim 4.
Claims 5-8 also recite “a paste.”  This limitation is unclear as to whether it is referring to the paste as recited in claim 1 or is referring to another paste. 
Claims 5-8 also recite the limitation, “the balance being wholly or substantially clinker.”  This limitation is unclear as to whether “the balance” refers to the balance of the cement body, or the balance of the paste.
Claim 9 recites the limitation, “size of the clinker is similar to the average particle size of the cement.”  The term “similar” is seen to be a relative term which has not been adequately defined by Applicant’s claims or specification; thus rendering the scope of the claim unclear.
Claim 11 recites that “the body had been wrapped…”  This is seen to lack proper antecedent basis as the claim refers to a step that has not been actively performed in 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 10-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keating (US 3646882 cited on IDS) in view of Sokolsky (US 3862054 cited on IDS), Briggs (US 2635991 cited on IDS), Alford (“An assessment of porosity and pore sizes in hardened cement pastes” - cited on IDS), Lopez-Gonzales (US 20050126444 cited on IDS) and Clark et al. (WO 2005061408 cited on IDS).
Regarding claims 1 and 13, Keating teaches preserving cooking oil in a food fryer (see the figures) by contacting the oil in situ with an oil permeable body (see figure 1, item 50; column 4, lines 40-47).  Keating teaches on column 4, lines 40-47 that the absorbent material can be metal oxides, diatomaceous earth, silica, powdered limestone, sand, aluminum oxide.  As with claim 13, Keating is seen to teach cooking oil in a deep fat fryer having an oil-permeable body.
Claims 1 and 13 differ in specifically reciting that the at least one oil-permeable body is a cement body which is a standalone block and which has been hydraulically hardened from a paste comprising white OPC clinker, white OPC or a mixture of white OPC clinker and white OPC.
Nonetheless, Sokolsky teaches a method of preserving cooking oil (column 1, lines 4-8), comprising contacting the oil in situ (column 3, lines 8-11) with at least one oil-permeable cement body which is a stand-alone block (see at least, column 3, lines 63-35 – where 5x5mm cylindrical granules can be construed as an “at least one” oil permeable standalone block) which has been hardened from a paste (see the abstract) comprising cement (see the abstract).  Briggs teaches porous filter materials that can be used for oils (see column 1, lines 1-3, 14-16) which also combines a metal oxide (see column 2, lines 11-14 – aluminum oxide) with a cement – for example, “ordinary Portland cement (column 2, lines 34-39).  Similarly, Sokolsky also teaches combining aluminum oxides with cement (see column 4, lines 6-9).  It is noted that Keating also teaches metal oxides for oil purification (column 4, lines 40-47).  Alford also evidences that it has been conventional to harden ordinary Portland cement (OPC) pastes (see the abstract).  
To therefore modify Keating, as taught by Sokolsky and Briggs and to use another known oil absorbent used for purifying oil, which comprises ordinary Portland cement would have been obvious to one having ordinary skill in the art, for the purpose of achieving the requisite degree of purification of the oil.  
Regarding the ordinary Portland cement being “white OPC” Lopez-Gonzales evidences that white Portland cement has advantages such as better compression strength (see paragraph 10 and 22). 
To thus modify the combination and to use white ordinary Portland cement would have been obvious to one having ordinary skill in the art for achieving the requisite strength to the cement bodies.
Claims 1 and 13 differ from the combination in specifically reciting a porosity of 30-55%.
It is noted however, that Alford teaches porosities for cement blocks of 34.2 and 46% (see table II), where the porosity has been taught as influencing strength, permeability, durability, fracture toughness and elastic modulus (see page 3105; left column, introduction).  Additionally, Clark teaches blocks for treating fluids, that can comprise Portland cement (page 7, lines 10-11, lines 28-34; page 16) for filtration ( page 20)  having a porosity of 45% for example (page 5, liens 5-12).  
Therefore, to modify the combination, which already teaches permeable bodies for treatment of oil, and to use a porosity of 34.2% or 46%, for instance, would have been obvious to one having ordinary skill in the art, for the purpose of achieving the requisite strength, permeability, durability and toughness to the bodies. 
Regarding the “low unbound water content” Briggs teaches for example 10-20wt% water (column 3, lines 50-64) is seen to suggest a “low unbound water content.”  Sokolsky is also seen to suggest a low un-bound water content due to the paste like mass combined with cement being dried at 150°C (see the abstract; column 2, lines 10-34) 
Regarding claim 2, the claim differs in specifically reciting that the block has been hardened from >50wt% of (i) white OPC clinker, (ii) white OPC or (iii) a mixture of white OPC clinker and white OPC.  
It is noted however, that Clark teaches the use of greater than 50% ordinary Portland cement (see page 44, example 8) for achieving the requisite strength, and which are used for treating fluids containing a contaminant (see the abstract).  Therefore, to modify the combination which also suggests the use of ordinary Portland cement, and to use more than 50wt% of ordinary Portland cement would have been obvious to one having ordinary skill in the art for achieving the requisite strength to the absorbent cement body.
Regarding claim 3, in view of Alford (table 1 and 2) and Clark, the combination suggests a porosity of “about” 50% for achieving the requisite permeability, durability, fracture toughness and strength to the cement body.
Claim 10 differs from Keating in specifically reciting that the pores in the body are of low water content at least partly by drying prior to contact with the oil.
Briggs teaches Portland cement filter blocks (column 1, lines 1-3; column 2, lines 35-51), that are formed by drying the block and activating the aluminum oxide (which is present in the cement) by heating (see column 3, line 65 to column 4, line 33) prior to 
Regarding claim 11, it is noted that Sokolsky teaches drying to remove water from the cement adsorbent (see column 3, lines 21-32).  This teaches a desirability to prevent the inclusion of water prior to use in clarifying oil.  Therefore, to use a water impermeable wrapper would have been obvious to one having ordinary skill in the art, for preventing contamination of the cement body prior to use.  Nonetheless, since the claim recites “had been wrapped…” this is not seen to positively recite that the body is wrapped, and therefore reads on a cement body free of wrapping. 
Regarding claim 12, it is seen that Keating would have taught frying being carried out in a deep fryer having a cold spot in view of the heater elements positioned near the bottom of the fryer (see figure 1, item 25).  Keating teaches that the absorbent material can be positioned in an upper hot region of the fryer (see figure 1, item 50 and figure 5).


Claims 4-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination as applied to claim 1 above, and in further view of Nefedova  (RU 2116984 - cited on IDS), Nilsson et al. (“Cleaner Production” cited on IDS) and Ellis (“An initial view on Methodologies for Emission Baselines: Cement Case Study” cited on IDS)
Claims 4-8 differ from the combination applied to claim 1 in specifically reciting the paste has been hardened from >50wt% of a mixture of white OPC clinker and white OPC and for the specific percentage of cement present (claims 5-8).
It is noted however, that Clark teaches that it has been conventional to use combinations of ordinary Portland cement and clay, where the Portland cement can be present at 80% for example, as discussed above with respect to claim 2.  Nefedova  teaches that it has been conventional for cement to further include between 50-90% Portland cement clinker, for the purpose of improving the strength while decreasing cost (see the abstract).  Additionally, Nilsson teaches that it has been conventional to have a clinker content of 80-85 % in cement (see page 252, section 4 – “average clinker content in cement is 80-85%).  Additionally, Ellis teaches grinding and blending clinker to make cement (see page 9) and Portland cement has been known to contain 95% clinker, and Portland composite cements can contain between 20-94% clinker (see page 10, 2nd paragraph).   Therefore, the art teaches that the presence of clinker can improve the strength of the cement and the art also teaches that Portland cement composites can comprise 20-94% clinker.  Therefore, the prior art teachings are seen to encompass the claimed ranges for the cement compared to the amount of clinker, such that modification of the ordinary Portland cement taught by the combination to include additional quantities of ordinary Portland cement clinker, would have been obvious to 
Regarding claim 9, in view of the combination teaching the use of the cement body being oil permeable for treating cooking oil, providing uniformity of the porosity would have been obvious to one having ordinary skill in the art, for the purpose of ensuring uniformity of permeability through the body.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination as applied to claim 10 above, and in further view of Liebermann (US 5068115 cited on IDS).
Further regarding claim 11, it is noted that Liebermann teaches vacuum packaging bodies used for purifying edible oils (see column 1, lines 10-11;15-30; column 4, lines 10-13 – “vacuum packaged”).  It would have been obvious to one having ordinary skill in the art, that vacuum packaging would have been advantageous for preventing contamination of the adsorbent prior to use. In view of Sokolsky as applied to claim 11 above, the combination already teaches the desirability of the filtering blocks to be dried, thus suggesting preventing water infiltration prior to use.  To thus modify the combination and to package in materials that prevent contamination and which can extend shelf life, such as by using water impermeable and vacuum packaging prior to use would have been obvious to one having ordinary skill in the art for preventing contamination prior to use. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-9 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 8241687 in view of Alford (“An assessment of porosity and pore sizes in hardened cement pastes”) and Clark et al. (WO 2005061408). 
Regarding claims 1 and 13, patented claim 2 teaches a method for preserving cooking oil in a fryer comprising contacting the oil in situ with an oil-permeable cement body which is a stand-alone block  and which has bene hydraulically hardened, comprising a mixture of white ordinary Portland cement and white ordinary Portland cement clinker.
Claim 1 differs in specifically reciting that the block has been hardened from a paste.
However, Alford evidences that it has been conventional to harden cement pastes (see the abstract).  Since the patented claim teaches a hydraulically hardened mixture, in view of Alford, it would have been obvious to one having ordinary skill in the art to have hardened a paste from the mixture.
Regarding the porosity is 30-55%, the claim differs from the patented claims in this regard.
It is noted however, that Alford teaches porosities for cement blocks of 34.2% and 46% (see table II), where the porosity has been taught as influencing strength, permeability, durability, fracture toughness and elastic modulus (see page 3105; left column, introduction).  Additionally, Clark teaches blocks of material for treating fluids, that can comprise Portland cement (page 7, lines 10-11, lines 28-34; page 16) for filtration ( page 20)  having a porosity of 45% for example (page 5, liens 5-12).  To thus modify the patented claim to have a porosity of 34.2 or 46% would have been obvious to one having ordinary skill in the art for achieving the requisite strength, permeability, durability, fracture toughness and elastic modulus.
Regarding claim 2, patented claim 2 teaches greater than 50% of a mixture of OPC and OPC clinker.
Regarding claim 3, in view of Alford (table 1 and 2) and Clark, the combination suggests a porosity of “about” 50% for achieving the requisite permeability, durability, fracture toughness and strength to the cement body.
Regarding claim 4, the patented claim teaches greater than 50% of a mixture of white OPC and OPC clinker.
Regarding claims 5-8, patented claim 2 teaches 25wt% OPC and the remainder being OPC clinker.
Regarding claim 9, in view of the patented claims teaching the use of the cement body being oil permeable for treating cooking oil, providing uniformity of the porosity would have been obvious to one having ordinary skill in the art, for the purpose of ensuring uniformity of permeability through the body.

Claims 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 8241687, as applied to claim 1 above, and in further view of Briggs (US 2635991) and Sokolsky (US 3862054).
Claim 10 differs from the patented claims in specifically reciting that the pores in the body are of low water content at least partly by drying prior to contact with the oil.
Briggs teaches Portland cement filter blocks (column 1, lines 1-3; column 2, lines 35-51), that are formed by drying the block and activating the aluminum oxide (which is present in the cement) by heating (see column 3, line 65 to column 4, line 33) prior to contacting with oil (column 4, lines 33-34).  Briggs also teaches heating to remove volatiles (and thus moisture) when used for clarifying oils (see column 4, lines 20-34).  Alford also teaches drying the OPC pastes as a conventional expedient for forming the OPC blocks (see page 3107 – experimental methods).  Sokolsky also teaches drying to remove water from the used adsorbent so as to be able to reuse (see column 3, lines 
Regarding claim 11, it is noted that Sokolsky teaches drying to remove water from the cement adsorbent.  This teaches a desirability to prevent the inclusion of water prior to use in clarifying oil, such that to use a water impermeable wrapper would have been obvious to one having ordinary skill in the art, for preventing contamination of the cement body prior to use.  Nonetheless, since the claim recites “had been wrapped…” this is not seen to positively recite that the body is wrapped, and therefore reads on a cement body free of wrapping. 

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 8241687, as applied to claim 10 above, and in further view of Sokolsky (US 3862054) and Liebermann (US 5068115).
Further regarding claim 11, it is noted that Liebermann teaches vacuum packaging bodies used for purifying edible oils (see column 1, lines 10-11;15-30; column 4, lines 10-13 – “vacuum packaged”).  In view of Sokolsky as applied to claim 11 above, the combination already teaches the desirability of the filtering blocks to be dried, thus suggesting preventing water infiltration prior to use.  To thus modify the combination and to package in materials that prevent contamination and which can extend shelf life, such as by using water impermeable and vacuum packaging prior to use would have been obvious to one having ordinary skill in the art for preventing contamination prior to use. 


Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 8241687, as applied to claim 1 above, and in further view of Bivens (US 5870945), Akazawa (US 4867873), Williams (US 4622135) or Keating (US 3646882).
Claim 12 differs from the combination in specifically reciting that frying is carried out in a deep fat fryer having a cold spot and the body is located in an upper hot region of the fryer.
Patented claim 4 teaches the fryer having a cold spot and the cement body located in an upper hot region of the fryer.  Nonetheless, Bivens further teaches a filter positioned in an upper hot region of a fryer (see figure 4, item 48) as does Akazawa (figure 3, item 26, which is a filter that spans into the upper hot region of the fryer).  Williams similarly teaches a filtering device in an upper “hot” region of a fryer (see figure 2, item 60), as does Keating (figure 1, item 50).  Therefore, modification of the patented claims would have been obvious to one having ordinary skill in the art, based on conventional positioning of the oil permeable element.

Claims 1-4, 9-11 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8389037 in Alford (“An assessment of porosity and pore sizes in hardened cement pastes”). 
Regarding claims 1-4 and 13, patented claim 8 teaches a method for preserving cooking oil in a fryer comprising contacting the oil in situ with an oil-permeable cement body which is a stand-alone block  and which has bene hydraulically hardened, 
Claims 1 and 13 differs in specifically reciting that the block has been hardened from a paste.
However, Alford evidences that it has been conventional to harden cement pastes (see the abstract).  Since the patented claim teaches a hydraulically hardened mixture, in view of Alford, it would have been obvious to one having ordinary skill in the art to have hardened a paste from the mixture.
Regarding the porosity is 30-55%, patented claim 8 teaches a porosity of 50%.
Regarding claim 2, patented claim 8 teaches greater than 50% of a mixture of OPC and OPC clinker.
Regarding claim 3, patented claim 8 teaches a porosity of 50%
Regarding claim 4, the patented claim teaches greater than 50% of a mixture of white OPC and OPC clinker.
Regarding claims 5-8, patented claim 5 teaches OPC at 25wt% and the remainder being OPC clinker.  
Regarding claim 9, in view of the patented claims teaching the use of the cement body being oil permeable for treating cooking oil, providing uniformity of the porosity would have been obvious to one having ordinary skill in the art, for the purpose of ensuring uniformity of permeability through the body.
Regarding claim 10, patented claim 8 teaches drying prior to use.
Regarding claim 11, patented claim 8 teaches a water impermeable packaging film.

Claims 5-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8389037 as applied above to claim 4, and in view of Alford (“An assessment of porosity and pore sizes in hardened cement pastes”) and Clark et al. (WO 2005061408).
Claims 5-8 differ from patented claim 5 in reciting a porosity of 30-55%.
It is noted however, that Alford teaches porosities for cement blocks of 34.2 and 46% (see table II), where the porosity has been taught as influencing strength, permeability, durability, fracture toughness and elastic modulus (see page 3105; left column, introduction).  Additionally, Clark teaches  a blocks material for treating fluids, that can comprise Portland cement (page 7, lines 10-11, lines 28-34; page 16) for filtration ( page 20)  having a porosity of 45% for example (page 5, liens 5-12).  To thus modify the patented claim to have a porosity of 34.2 or 46% would have been obvious to one having ordinary skill in the art for achieving the requisite strength, permeability, durability, fracture toughness and elastic modulus.

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8389037, as applied to claim 10 above, and in further view of Liebermann (US 5068115).
Further regarding claim 11, it is noted that Liebermann teaches vacuum packaging bodies used for purifying edible oils (see column 1, lines 10-11;15-30; column 4, lines 10-13 – “vacuum packaged”).  It would have been obvious to one having ordinary skill in the art, that vacuum packaging would have been advantageous for 

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8389037, as applied to claim 1 above, and in further view of Bivens (US 5870945), Akazawa (US 4867873), Williams (US 4622135) or Keating (US 3646882).
Claim 12 differs from the combination in specifically reciting that frying is carried out in a deep fat fryer having a cold spot and the body is located in an upper hot region of the fryer.
Patented claim 4 teaches the fryer having a cold spot and the cement body located in an upper hot region of the fryer.  Nonetheless, Bivens further teaches a filter positioned in an upper hot region of a fryer (see figure 4, item 48) as does Akazawa (figure 3, item 26, which is a filter that spans into the upper hot region of the fryer).  Williams similarly teaches a filtering device in an upper “hot” region of a fryer (see figure 2, item 60), as does Keating (figure 1, item 50).  Therefore, modification of the patented claims would have been obvious to one having ordinary skill in the art, based on conventional positioning of the oil permeable element.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20030114350 discloses cement fillers (see claim 5, .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694.  The examiner can normally be reached on M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 







/VIREN A THAKUR/Primary Examiner, Art Unit 1792